     Case 2:20-cv-00136-Z Document 1 Filed 05/27/20                  Page 1 of 6 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

APRIL ARAGON and SARA CHAVIRA,                        §
                                                      §
       Plaintiffs,                                    §
                                                      §
v.                                                    §
                                                      §     CIVIL ACTION NO.______________
DALLAM-HARTLEY COUNTIES                               §
HOSPITAL DISTRICT d/b/a                               §
COON MEMORIAL HOSPITAL,                               §
                                                      §
       Defendant.                                     §

                           PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiffs April Aragon (“Aragon”) and Sara Chavira (“Chavira”) (collectively

“Plaintiffs”) hereby file this Original Complaint against Defendant Dallam-Hartley County

Hospital District (“Defendant” or “Dallam-Hartley”), as follows:

                                     Jurisdiction and Venue

       1.      This Court has subject matter jurisdiction because Plaintiffs assert claims arising

under the laws of the United States. See 28 U.S.C. § 1331.

       2.      This Court has personal jurisdiction over Defendant because Defendant is at home

in this division and district because Defendant committed conduct in violation of the United States

Code in this division and district. Thus, specific and general jurisdiction both exist.

       3.      Venue is proper in this division and district because Defendant resides in this

division and district and because all of the events or omissions giving rise to Plaintiffs’ claims

occurred in this division and district. See 28 U.S.C. § 1391(b)(1)-(2).




                                                 1
     Case 2:20-cv-00136-Z Document 1 Filed 05/27/20                 Page 2 of 6 PageID 2



                                              Parties

       4.      Plaintiff April Aragon (“Aragon”) is an individual who resides in this division and

district. At all pertinent times, she was an employee of Defendant under the Fair Labor Standards

Act (“FLSA”). 29 U.S.C. § 203(e)(1).

       5.      Plaintiff Sara Chavira (“Chavira”) is an individual who resides in this division and

district. At all pertinent times, she was an employee of Defendant under the FLSA. 29 U.S.C. §

203(e)(1).

       6.      Defendant Dallam-Hartley County Hospital District (“Defendant” or “Dallam-

Hartley”) is a governmental hospital district organized and existing under the laws of the State of

Texas. At all pertinent times, Defendant was an employer under the FLSA. 29 U.S.C. § 203(d).

Defendant’s counsel, Allison Davis of Brown & Fortunato, P.C., has agreed to waive service and

may be served via email at the following address: adavis@bf-law.com. Plaintiffs’ counsel will

email counsel for Defendant a copy of the file-stamped complaint.

                                               Facts

       7.      Aragon and Chavira worked for Defendant as paramedics. As the job mandated,

Aragon and Chavira worked two 24-hour shifts per week. This work required both women to

remain in Dalhart for the entire 24-hour shift in a ready state. And until October 2018, Aragon

and Chavira were paid overtime hours once their work exceeded forty hours. But that all changed

in October 2018 when new management was appointed. After that time, Aragon and Chavira were

not paid overtime hours when they worked more than forty hours.

       8.      Once they learned of this improper practice, Aragon and Chavira immediately

discussed it with their superiors and questioned its legality. In response to and in retaliation for

asking this routine question, Defendant terminated Aragon and Chavira on or about November 26,



                                                 2
      Case 2:20-cv-00136-Z Document 1 Filed 05/27/20                          Page 3 of 6 PageID 3



2018. Adding insult to the injury of termination, Defendant and its employees created and

perpetuated the false narrative that Plaintiffs were terminated for being “insubordinate,” that

Plaintiffs had sought to create a hostile working environment, and that Plaintiffs were “proposing

a safety issue” for patients. These assertions are false, unfounded, and pretextual.

        9.       Eventually, Plaintiffs gained employment and were hired by AMR. But by that

time, Plaintiffs suffered extensive economic damages. Plaintiffs had to draw out their 401(k) funds

in order to pay bills, and as a result, they suffered penalties for early withdrawal and were taxed

for those funds. In short, Plaintiffs will have to start over in putting together their respective

retirement plans. Further, Plaintiffs suffered mental anguish, emotional distress, and humiliation

as a direct and proximate result of unjustifiably losing their ability to earn a living.

                                                 Count 1
                                              FLSA Retaliation

        10.      Plaintiffs incorporate all preceding paragraphs of this Original Complaint.

        11.      The FLSA makes it illegal for an employer to “discharge or in any manner

discriminate against any employee because such employee has filed any complaint or instituted or

caused to be instituted any proceeding” related to that statute. 29 U.S.C. § 215(a)(3); Southard v.

Tex. Bd. of Crim. Justice, 114 F.3d 539, 554 (5th Cir. 1997).1 That is precisely what occurred

here. Defendant’s executives and managers were well aware that Plaintiffs had questioned the

legality of their overtime pay, and in return, Defendant ended Plaintiffs’ employment. Indeed,

Plaintiffs met with Larry Smith, the Interim Director of EMS, on November 19, 2018 to express

their concerns. Plaintiffs received Mr. Smith’s response one week later, when they were fired.




1
 Informal or internal complaints qualify as protected activity under the FLSA. Hagan v. Echostar Satellite, L.L.C.,
529 F.3d 617, 625 (5th Cir. 2008).

                                                        3
     Case 2:20-cv-00136-Z Document 1 Filed 05/27/20                 Page 4 of 6 PageID 4



       12.     Plaintiffs seek actual damages incurred as a result of Defendant’s illegal conduct,

including, but not limited to, damages for emotional distress. Further, Plaintiffs seek exemplary

damages for FLSA retaliation.

                                           Count 2
                                        FLSA Violations

       13.     Plaintiffs incorporate all preceding paragraphs of this Original Complaint.

       14.     Plaintiffs were employees of Defendant under the FLSA, and they performed their

job duties and worked more than forty hours per week.

       15.     Despite this, Defendant inappropriately and intentionally withheld overtime pay

from Plaintiffs, in violation of the FLSA. The total overtime pay claimed by Aragon for overtime

violations is $1,078.52, and these damages should be doubled as liquidated damages under the

FLSA. 29 U.S.C. § 216(b). The total overtime pay claimed by Chavira is $1,800.62, and these

damages should likewise be doubled as liquidated damages under the FLSA. 29 U.S.C. § 216(b).

       16.     Plaintiffs seek damages for the termination and retaliation based on a forty-eight

hour work week from the date of termination until AMR hired them. Specifically, Aragon seeks

$9,344.80 in damages and Chavira seeks $8,840.00 in damages.

       17.     Plaintiffs also seek an award of attorneys’ fees and costs incurred due to

Defendant’s FLSA violations. 29 U.S.C. § 216(b).

       18.     Plaintiffs seek damages for emotional distress for Defendant’s FLSA violations.

       19.     Plaintiffs further seek an award of front pay, which is an equitable remedy that this

Court can issue. See Deloach v. Delchamps, Inc., 897 F.2d 815, 822 (5th Cir. 1990). Neither

Aragon nor Chavira was transferred to AMR at their old pay rates. Indeed, when they started, they

were considered “outsiders” because Defendant had terminated them. Aragon’s new rate of pay

is $1.37 per hour less than before; Chavira’s new rate of pay is $1.35 per hour less than before. As

                                                 4
     Case 2:20-cv-00136-Z Document 1 Filed 05/27/20                 Page 5 of 6 PageID 5



a direct and proximate result of Defendant’s improper and retaliatory conduct, Aragon is entitled

to front pay damages totaling $108,284.80 and Chavira is entitled to front pay damages totaling

$99,684.00.

                                           Damages

       20.    Plaintiffs incorporate all preceding paragraphs of this Original Complaint.

       21.    As a direct and proximate result of Defendant’s conduct, Plaintiffs suffered the

following injuries and damages:

              a. Lost pay and benefits in the past and future;

              b. Loss of pension and/or retirement benefits in the past and future;

              c. Mental anguish and emotional distress in the past and future.

       22.    Further, Plaintiffs are entitled to pre-judgment and post-judgment interest on all

sums awarded to them.

       23.    Further, Defendant’s conduct was both intentional and willful, thereby entitling

Plaintiffs to an award of liquidated damages. 29 U.S.C. § 216(b).

                                    Conclusion and Prayer

       24.    Plaintiffs incorporate all preceding paragraphs of this Original Complaint.

       25.    Upon conclusion of trial, Plaintiffs ask for judgment against Defendant for the

following:

              a. Economic damages;

              b. Non-economic damages;

              c. Attorneys’ fees;

              d. Costs of court;

              e. Pre-judgment and post-judgment interest.



                                               5
Case 2:20-cv-00136-Z Document 1 Filed 05/27/20               Page 6 of 6 PageID 6



 26.   Plaintiffs demand a jury trial.

                                         Respectfully submitted,

                                         THE WEBSTER LAW FIRM

                                         By: /s/ Jason C. Webster
                                         JASON C. WEBSTER
                                         State Bar No. 24033318
                                         HEIDI O. VICKNAIR
                                         State Bar No. 24046557
                                         OMAR R. CHAWDHARY
                                         State Bar No. 24082807
                                         MICHAEL M. GALLAGHER
                                         State Bar No. 24040941
                                         6200 Savoy Drive, Suite 150
                                         Houston, Texas 77036
                                         713.581.3900 (telephone)
                                         713.581.3907 (facsimile)
                                         filing@thewebsterlawfirm.com

                                         THE WARNER LAW FIRM

                                         /s/ Michael A. Warner
                                         MICHAEL A. WARNER
                                         State Bar No. 20872700
                                         101 SE 11th Avenue, Suite 301
                                         Amarillo, Texas 79101
                                         Tele: 806.372.2595
                                         Fax: 866.397.9054
                                         Email: mike@thewarnerlawfirm.com

                                         ATTORNEYS FOR PLAINTIFFS APRIL
                                         ARAGON AND SARA CHAVIRA




                                            6
